Case 2:20-cv-00477-JPH-DLP Document 1 Filed 09/11/20 Page 1 of 6 PageID #: 1




                                                                       FILED
                                                               9:45 am, Sep 11, 2020
                                                                U.S. DISTRICT COURT
                                                             SOUTHERN DISTRICT OF INDIANA
                                                                Roger A.G. Sharpe, Clerk


                                                 2:20-cv-477-JPH-DLP
Case 2:20-cv-00477-JPH-DLP Document 1 Filed 09/11/20 Page 2 of 6 PageID #: 2
Case 2:20-cv-00477-JPH-DLP Document 1 Filed 09/11/20 Page 3 of 6 PageID #: 3
Case 2:20-cv-00477-JPH-DLP Document 1 Filed 09/11/20 Page 4 of 6 PageID #: 4
Case 2:20-cv-00477-JPH-DLP Document 1 Filed 09/11/20 Page 5 of 6 PageID #: 5
Case 2:20-cv-00477-JPH-DLP Document 1 Filed 09/11/20 Page 6 of 6 PageID #: 6
